DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,092,774 B1 and claims 1-9 of U.S. Patent No. 10,850,124 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10,092,774 B1 claim all of the elements claimed in claims 1-9 of the instant application except for “a minimum limit on dose rate for each sub-volume in the target”.  Claims 1-9 of the patent instead claim “a maximum limit on irradiation time for each sub-volume outside the target”.  Likewise, claims 1-9 of U.S. Patent No. 10,850,124 B2 claim all of the elements claimed in claims 1-9 of the instant application except for “a minimum limit on dose rate for each sub-volume in the target”.  Claims 1-9 of the patent instead claim “a maximum limit on irradiation time for each sub-volume of the sub-volumes in the target”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made .
Claims 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 10,850,124 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-15 of U.S. Patent No. 10,850,124 B2 claim all of the elements claimed in claims 10-15 of the instant application, in addition to “accessing values of parameters comprising a number of beams in a plurality of beams to be directed into sub-volumes in the target, directions of the plurality of beams, and beam energies for the plurality of beams, wherein each of the beams comprises a plurality of beam segments.”  Claims 10-15 of the instant application are broader and therefore anticipated by the claims of the patent.
Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,092,774 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 10,092,774 B1 claims all of the elements claimed in claims 16-18 of the instant application except for “a number of beams to be directed into sub-volumes in a target”.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 10 of the patent to include “a number of beams to be directed into sub-volumes in a target”, because this is likewise necessary to know in radiation treatment planning to ensure the treatment is sufficient while ensuring safety.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,092,774 B1 as applied to claims 16-18 above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 10,092,774 B1 as modified above claims all of the elements claimed in claims 16-19 of the instant application except for “wherein the target comprises a plurality of voxels, and wherein the minimum prescribed dose comprises a dose value for each voxel of the plurality of voxels.”  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify claim 10 of the patent to include “wherein the target comprises a plurality of voxels, and wherein the minimum prescribed dose comprises a dose value for each voxel of the plurality of voxels”, because this is likewise necessary to know in radiation treatment planning to ensure the treatment is sufficient while ensuring safety.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,092,774 B1 as applied to claims 16-18 above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 10,092,774 B1 as modified above claims all of the elements claimed in claims 16-18 and 20 of the instant application except for “wherein the beams comprise a type of beam selected from the group consisting of: proton; electron; photon; atom nuclei; and ion.”  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify claim 10 of the patent to include “wherein the beams comprise a type of beam selected from the group consisting of: proton; electron; photon; atom nuclei; and ion”, because these are typically used in radiation treatment planning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



February 8, 2022